Citation Nr: 0028443	
Decision Date: 10/27/00    Archive Date: 11/01/00	

DOCKET NO.  94-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from December 4, 1972, to 
February 1, 1973.  

In July 1996, the Board of Veterans' Appeals (Board) remanded 
this case to obtain additional information.  The case 
included the following issues: entitlement to service 
connection for bilateral hearing loss, an acquired 
psychiatric disorder, and headaches.  

In a July 2000 rating, the regional office (RO) granted 
service connection for depression with headaches, evaluated 
as 100 percent disabling, effective from June 24, 1991.  The 
RO continued the denial of service connection for bilateral 
hearing loss, and the case was returned to the Board for 
consideration of the remaining issue.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  Hearing loss was not present in service.  

3.  Bilateral hearing loss was first shown several years 
after discharge from service, and it has not been medically 
shown that such hearing loss is etiologically related to the 
veteran's service, or to any disability treated in service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that he currently has ear 
problems and hearing loss, and that such hearing loss had its 
inception in service.  

I.  Background

The service medical records show that the veteran complained 
of headaches and tinnitus in December 1972.  In January 1973, 
he complained of pain and the loss of hearing in his ears.  
Physical examination showed that the tympanic membranes were 
inflamed.  The diagnosis was otitis media.  

A claim for a permanent and total disability rating for 
pension was received from the veteran in 1982.  

On a Department of Veterans Affairs (VA) examination in 
August 1982, the veteran had various complaints, but had no 
complaints relating to loss of hearing.  On physical 
examination, the ears were reported normal, and no hearing 
loss was noted.  

An initial claim for service connection was received from the 
veteran in 1991.  

On a VA examination in October 1991, the veteran's complaints 
included headaches, earaches, and trouble hearing.  He 
reported noise exposure in service from gunfire and a grenade 
explosion while he was working on the firing range in 
service.  On audiometric testing, there was a 30, 25, 25, and 
25 decibel loss on pure tone threshold testing in the 1,000, 
2,000, 3,000, and 4,000 Hertz ranges, respectively, in the 
right ear.  In the left ear, there was a 35, 45, 50, and 55 
decibel loss in these ranges, respectively.  Speech 
recognition ability was 80 percent in the right ear and 
94 percent in the left ear.  The diagnosis was mild bilateral 
sensorineural hearing loss.  

Subsequently, the RO requested records from private and VA 
medical facilities and physicians beginning in the 1970's.  
Some of these sources reported that records were unavailable.  

A VA outpatient treatment report in May 1981 showed that the 
veteran complained of an earache with a history of chronic 
sinus problems and headaches of four years' duration.  The 
ears appeared normal, and the diagnosis was rhinitis.  VA 
outpatient treatment reports for the 1990's show occasional 
complaints of earaches, with the diagnosis of otitis.  

Private medical records show that the veteran was 
hospitalized in April 1975 for complaints of dizziness, 
headaches, and vertigo.  Physical examination showed that the 
tympanic membranes and ears were normal.  In the early 
1980's, the veteran also complained of vertigo.  In September 
1986, he complained of vertigo of two years' duration.  
Clinical studies included audiometric examination, at which 
time there was 100 percent discrimination ability and normal 
hearing.  In the late 1980's and 1990's, the veteran was 
treated on occasion for ear infections.  A private 
audiometric examination in February 1998 was showed normal 
hearing.  

On a VA examination in May 1997, audiometric testing showed 
10, 5, 10, and 15 decibel loss in the 1,000, 2,000, 3,000, 
and 4,000 Hertz ranges, respectively, in the right ear.  In 
the left ear there was 10, 5, 10, and 15 decibel loss in 
these ranges, respectively.  Speech recognition ability was 
94 percent in the right ear and 96 percent in the left ear.  
The diagnostic impression was no evidence of auditory 
dysfunction in either ear.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and the determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

With a chronic disease shown as such in service (or within 
the presumptive period for certain diseases), so as to 
present the finding of service connection, subsequent 
manifestations of the same chronic disease at a later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation or abnormality in service will permit 
service connection for a disability first shown as a clear-
cut clinical entity at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303.  

In this case, the service medical records fail to demonstrate 
that hearing loss in either ear was present in service.  On a 
VA examination in August 1982, it was noted that hearing loss 
was not present.  A private audiometric examination in 1986 
also resulted in the opinion that hearing was normal.  The 
first testing which showed some mild bilateral sensorineural 
hearing loss occurred on a VA examination in October 1991, 
many years after the veteran's service.  In fact, subsequent 
private and VA audiometry examinations were normal.  In any 
event, the present record does not indicate that bilateral 
hearing loss was present in service or within any one-year 
presumptive period, or that the hearing loss shown in 1991 
was etiologically related to the veteran's service, or any 
disability treated in service.  

In this regard, the veteran was treated for otitis media in 
service.  However, an examination in 1975 and a further 
examination in 1982 showed that the ears were normal.  
Subsequently, the veteran was treated for occasional otitis 
media.  However, it is not shown that any otitis manifested 
several years after service was etiologically related to the 
acute and transitory incident treated in service.  Finally, 
there is no medical evidence or medical opinion that any 
hearing loss demonstrated many years after discharge from 
service is etiologically related to the otitis treated in 
service or to any exposure to noise that may have occurred 
during service.  While the veteran may describe his symptoms, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.  As a result, the 
veteran does not meet the criteria to establish that the 
claim for service connection for bilateral hearing loss is 
well grounded.  

ORDER

The claim for service connection for bilateral hearing loss 
is not well grounded, and is denied.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals







